JIM HANNAH, Chief Justice, dissenting. I respectfully dissent. Under the rape-shield statute, Ark.Code Ann. § 16-42-101 (Repl.1999), evidence of a victim’s prior sexual conduct is inadmissible at trial unless, after an in camera hearing prior to trial, the circuit court determines that “the offered proof is relevant to a fact in issue and that its probative value outweighs its inflammatory or prejudicial nature.” Ark. Code Ann. § 16-42-101(c)(1)(2)(C). |g“The statute’s purpose is to shield victims of rape or sexual abuse from the humiliation of having their personal conduct, unrelated to the charges pending, paraded before the jury and the public when such conduct is irrelevant to the defendant’s guilt.” Bond v. State, 374 Ark. 332, 335-36, 288 S.W.3d 206, 209 (2008). In other words, the rape-shield statute assures that the judicial process of determining the relevance and probative value of prior sexual conduct occurs in camera so that any inadmissible evidence of prior sexual conduct is not revealed in open court. In Marion v. State, 267 Ark. 345, 590 S.W.2d 288 (1979), shortly after adoption of the rape-shield statute in 1977, this court discussed the application of the rule and stated that “[t]he appellant certainly has no constitutional right to present irrelevant evidence at trial.” Marion, 267 Ark. at 347, 590 S.W.2d at 289-90. In Marion, the evidence at issue was “the fact that the victim has two illegitimate children and an alleged reputation as a prostitute.” Id., 590 S.W.2d at 290. This evidence was not found relevant “to the central fact in issue, i.e., whether the alleged act of sexual intercourse actually occurred.” Id., 590 S.W.2d at 290. In the present case, Kindall intends to attack through cross-examination the victim’s credibility by showing that there is another alleged perpetrator who denies having committed a similar act and by showing that the victim has made inconsistent statements. “Cross-examination is the principal means by which the believability of a witness and the truth of his testimony are tested-We have recognized that the exposure of a witness’ motivation in testifying is a proper and important function of the constitutionally protected right of cross-examination.” Davis v. Alaska, 415 U.S. 308, 316-17, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974). Evidence of prior sexual |inconduct can be admitted to attack credibility: Appellant failed to show how evidence of the alleged sexual affair would impeach Yarbrough’s credibility. While the credibility of a witness is always in issue, see A.R.E. Rule 608, the testimony must be relevant to a determination of credibility or veracity, and appellant offered no link between evidence of the alleged sexual affair and Yarbrough’s credibility. In summary, the trial court did not abuse its discretion by excluding evidence that the close relationship included a sexual affair. Davlin v. State, 320 Ark. 624, 627, 899 S.W.2d 451, 453 (1995). Further, “[u]nder the Rape Shield Statute, a trial court has discretion in the admission of evidence of the victim’s prior sexual conduct.” Id. at 626, 899 S.W.2d at 452. The abuse-of-discretion standard “is a high threshold that does not simply require error in the circuit court’s decision, but requires that the circuit court act improvidently, thoughtlessly, or without due consideration.” Scamardo v. State, 2013 Ark. 163, at 7, 426 S.W.3d 900, (quoting Grant v. State, 357 Ark. 91, 93, 161 S.W.3d 785, 786 (2004)). In this case, the circuit court carefully followed the statute. This court increasingly places itself in the position of the circuit court and attempting to exercise the circuit court’s discretion in the admission of evidence rather than exercising appellate review of circuit court decisions regarding admission of evidence. The in camera hearing was held and the required order was issued. The circuit court clearly did not act improvidently, thoughtlessly, or without due consideration. The circuit court did not abuse its discretion. Therefore, I dissent.